         Case 1:18-cv-00334-CCR Document 10 Filed 12/13/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NEW YORK


CHERYL GEARY-ROTHENBERG,                                )
on behalf of herself and all others similarly situated, ) Case No: 1:18-cv-00334-CCR
                                                        )
              Plaintiff,                                )
v.                                                      )
                                                        )    NOTICE OF REQUEST TO
                                                        ) ENTER DEFAULT JUDGMENT
ABILITY RECOVERY SERVICES, LLC,                         )      FOR SUM CERTAIN
                                                        )
               Defendant,                               )
                                                        )

             NOTICE OF MOTION FOR ENTRY OF DEFAULT JUDGMENT

TO ALL PARTIES AND ATTORNEYS OF RECORD:

       NOTICE IS HEREBY GIVEN that Plaintiff, Cheryl Geary-Rothenberg, requests that

entry of judgment by default for sum certain be entered against Defendant, Ability Recovery

Services, LLC, pursuant to Federal Rule of Civil Procedure 55(b)(1). In support of this request

Plaintiff relies upon the record in this case and the affidavits submitted herein.



Dated: December 13, 2018                               Respectfully Submitted,

                                                       Stuart D. Werbin
                                                       Stuart D. Werbin, Esq.
                                                       1335 East 5th Street, Suite 2R
                                                       Brooklyn, NY 11230
                                                       Tel (646) 942-7464
                                                       Fax (347) 710-1015
                                                       swerbin@werbinlaw.com
                                                       Attorneys for Plaintiff




                                                 -1-
